Citation Nr: 1027535	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  06-31 147A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Medical Center in Birmingham, 
Alabama


THE ISSUE

Entitlement to the payment or reimbursement of unauthorized 
medical expenses incurred as a result of emergency room treatment 
at Northeast Alabama Regional Medical Center on September 18, 
September 19, and September 20, 1999.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1949 to March 
1950 and from March 1952 to July 1952.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of July 2006 adverse decisions by the Department of 
Veterans Affairs (VA) Medical Center in Birmingham, Alabama.  The 
Veteran testified before the Board in April 2007.  The Board 
remanded this claim for additional development in September 2007.  


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from 
February 1949 to March 1950 and from March 1952 to July 1952.  

2.	On June 2010, the Board verified with the Social Security 
Administration that the Veteran died on October [redacted], 2008. 

3.  	At the time of his death, the Veteran had a claim for 
entitlement to the payment or reimbursement of unauthorized 
medical expenses incurred as a result of emergency room treatment 
at Northeast Alabama Regional Medical Center on September 18, 
September 19, and September 20, 1999, pending before the Board.  


CONCLUSION OF LAW

Because of the death of the Veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2009). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Veteran died in October 2008 during the 
pendency of the appeal.  At the time of his death, he had a claim 
for entitlement to the payment or reimbursement of unauthorized 
medical expenses incurred as a result of emergency room treatment 
at Northeast Alabama Regional Medical Center on September 18, 
September 19, and September 20, 1999.  However, as a matter of 
law, Veterans' claims do not survive their deaths.  Zevalkink v. 
Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 
10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 
42, 47 (1994).  

As the Veteran's claim has been rendered moot by his death, it is 
dismissed for lack of jurisdiction.  38 U.S.C.A. § 7104(a) (West 
2002); 38 C.F.R. § 20.1302 (2009). 

The Board's dismissal of this appeal does not affect the right of 
an eligible person to file a request to be substituted as the 
appellant for purposes of processing the claim to completion.  
Such a request must be filed not later than one year after the 
date of the appellant's death.  Veterans' Benefits Improvement 
Act of 2008, Pub. L. No. 110- 389, § 212, 122 Stat. 4145, 4151 
(2009) (creating new 38 U.S.C. § 5121A, substitution in case of 
death of a claimant who dies on or after October 10, 2008).  As 
provided for in the new provision, a person eligible for 
substitution includes a living person who would be eligible to 
receive accrued benefits due to the claimant under 38 U.S.C.A. § 
5121(a).  In the future, VA will issue regulations governing the 
rules and procedures for substitution upon death.  Until such 
regulations are issued, an eligible party seeking substitution in 
an appeal that has been dismissed by the Board due to the death 
of the claimant should file a request for substitution with the 
RO from which the claim originated. 



(CONTINUED ON NEXT PAGE)




ORDER

The appeal is dismissed.




		
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


